Exhibit 10.5

EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) made this 8th day of June 2017, by and
between Beasley Mezzanine Holdings, LLC (“Employer”) and Marie Tedesco
(“Employee”) (Employer and Employee each “Party”).

In consideration of the mutual covenants herein contained, the parties hereto
hereby agree as follows:

1. EMPLOYMENT. Employer hereby employs Employee and Employee hereby accepts such
employment by Employer upon the terms and conditions set forth herein as Chief
Financial Officer of Employer.

2. TERM OF EMPLOYMENT. (a) Initial Term. The initial term of employment shall
begin on January 1, 2017 (“Commencement Date”) and expire on December 31, 2019
(“ Initial Term”), however, Employer may terminate this Agreement at any time
“without cause” or “for cause” (as defined in Section 7 hereof).
(b) Extension. The term hereunder shall be extended for successive one-year
periods (“Extension Terms” and, collectively with the Initial Term, the “Term”)
upon the mutual agreement of the parties in writing.

3. SERVICES. Employee’s principal duties shall be those of performing services
as Chief Financial Officer for Employer at times and days determined by Employer
in accordance with the terms and conditions set forth herein. Subject to
reasonable modification from time to time by the Board of Directors or by the
Chief Executive Officer, Employee shall report to the Chief Executive Officer
and shall serve as Chief Financial Officer of the Employer with such customary
responsibilities, duties and authority as are usually incident to the position
of Chief Financial Officer. Employee shall be responsible for the financial
plans, policies and management of the Employer along with its accounting
practices and relationships with lending institutions, shareholders and the
financial community. Employee shall direct the accounting, cash management, tax,
budget, credit and treasury functions and activities associated with the
security and investment of assets and funds that ensures that financial
transactions, policies and plans meet short- and long-term objectives and
regulatory requirements. Employee will, on a full-time basis, apply all of her
skill and experience to the performance of her duties in such employment and
will not, without the prior consent of the Board of Directors, devote
substantial amounts of time to outside business activities. Notwithstanding the
foregoing, Employee may devote a reasonable amount of her time to civic,
community, charitable or passive investment activities. Employee agrees and
acknowledges that Employer retains sole discretion to change the scope and
extent of Employee’s duties at any time, subject only to the terms of this
Agreement, including but not limited to reassigning any of the duties herein to
another employee; relieving Employee of any of the duties herein; and/or
eliminating, removing, reassigning or relieving Employee of any of the titles
granted to Employee herein.

4. EFFORTS OF EMPLOYEE. Employee shall not enter into any agreement or contract
on behalf of Employer or commit to any obligation without the prior approval of
Employer. Employee shall faithfully and diligently discharge his/her duties and
responsibilities and shall exert his/her best efforts and abilities to maintain
and preserve good relationships with suppliers, advertisers, customers, lessors,
governmental agencies, and others having business dealings with Employer.
Employee shall not, during the Term, be or become involved or interested,
directly or indirectly, in any manner, as a partner, officer. director,
stockholder, advisor, inventor, creditor, employee or in any other capacity in
any Business as defined in Attachment A; provided, however, that Employee may,
as a passive investor, invest personal funds in the capital stock or other
securities of a corporation or other entity, provided Employee owns less than
one percent (1%) of the equity securities of such entity or an investment in
such entity represents less than five percent (5%) of the total assets of
Employee.

5. COMPENSATION. In consideration of entering into this Agreement, during the
Term:



--------------------------------------------------------------------------------

(a) Employer shall pay to Employee and Employee agrees to accept from Employer
for Employee’s full and faithful performance by Employee of services provided
hereunder, an annual salary (“Base Salary”) set forth in Attachment B. Such Base
Salary shall be paid on a semi-monthly basis; provided, however, that Employer
may withhold or deduct from sums due Employee any taxes, contributions, payments
and assessments which Employer is now or may hereafter be required by law to
withhold or deduct.

(b) In addition to Employee’s Base Salary, Employee will be eligible to receive
additional compensation as set forth in Attachment B.

(c) Any compensation earned pursuant to this Section 5 shall be paid according
to Employer’s customary payment practices, as may be implemented or changed by
Employer from time to time.

6. BENEFITS. During the Term, Employee shall be entitled to participate in any
Employer benefit plans now existing or hereafter adopted for which Employee may
be eligible pursuant to established Employer policy, subject to the provisions
of such plans as the same may be in effect from time to time. Employee agrees
that nothing contained in this Agreement shall prevent Employer from terminating
or modifying any such benefit plan in whole or in part at any time. During the
Term, Employer will reimburse Employee for the cost of adult/child medical and
dental insurance provided by Employer. Employee will be entitled to five
(5) weeks’ vacation each year, or prorated for any partial year, during the
Term. Vacation must be approved in advance and may not be carried over from one
year to another.

7. DEATH. In the event of the death of Employee during the term of this
Agreement, this Agreement shall terminate and Employee’s executor, administrator
or legal representative shall be entitled only to any accrued compensation due
and owing up to the date of Employee’s death.

8. TERMINATION.

(a) If, due to a physical or mental disability, including without limitation,
impairment of Employee’s voice, Employee becomes unable to perform all the
essential functions of the applicable job description set forth in Section 3
above and/or the services to be provided pursuant to this Agreement, whichever
is applicable, even with a reasonable accommodation of such disability, Employer
may suspend or terminate this Agreement at its sole discretion, without any
further obligation to Employee under this Agreement. In the event of a
suspension or termination of this Agreement pursuant to this Section, benefit
plan coverage applicable to Employee will be available to Employee to the extent
provided by the terms and conditions of such plan or as required by applicable
law. Whether or not Employer suspends or terminates this Agreement, Employer
will have no obligation to, but may at its option and in its sole discretion,
pay Employee the pro rata share of Employee’s Base Salary applicable to any
portion or all of such period during which, due to any personal illness or
injury, whether or not it constitutes a disability, Employee fails to provide
services or materials (if any) required to be furnished by Employee pursuant to
this Agreement. Should a question arise as to Employee’s ability to perform all
the essential functions of his/her position listed in this Agreement, Employee
agrees to cooperate fully in assisting Employer in making a determination of
whether Employee is able to perform those essential functions with or without a
reasonable accommodation, including, without limitation, having his/her treating
medical provider respond to medical inquiries, and if necessary submission to a
medical examination by licensed health care provider designated by Employer.
Employee will also be asked to help in determining if a reasonable accommodation
can be made. Employer will give Employee notice of the action it intends to take
after determining that Employee cannot perform all essential functions of the
applicable job description and/or the services to be provided pursuant to this
Agreement.

(b) Employer shall have the right to immediately terminate Employee’s employment
and all rights and obligations hereunder at any time “for cause” upon giving
written notice thereof to Employee. Termination “for cause” shall include, but
not be limited to:

 

2



--------------------------------------------------------------------------------

  •   conduct which reflects adversely upon and detracts from Employee’s value
as Chief Financial Officer or Employer’s public image or reputation;

 

  •   failure to perform according to or follow the policies and directives of
Employer;

 

  •   failure to perform the duties set forth in Section 3 of this Agreement;

 

  •   Employee’s fraud, theft or embezzlement,

 

  •   Employee’s arrest or conviction of any felony or other crime involving
moral turpitude;

 

  •   gross or willful misconduct or negligence;

 

  •   breach by Employee of a material term of this Agreement;

 

  •   insubordination;

 

  •   possession or consumption of intoxicating liquor or illegal drugs on
Employer’s property, or reporting to work under the influence of alcohol or
intoxicating drugs;

 

  •   illegal use or possession of a controlled substance;

 

  •   any violations of federal, state or local rules and regulations;

 

  •   payola and or plugola;

 

  •   unethical conduct;

 

  •   failure to work in a harmonious manner with management or other employees;

 

  •   failure to comply with any rules or regulations of Employer or any conduct
inconsistent with the policies, procedures, or best interest of Employer;

 

  •   excessive absenteeism or tardiness;

 

  •   Employee’s failure or refusal to perform the services required of Employee
under this Agreement for a period of two (2) or more days for reasons other than
vacation, illness, accident, injury, incapacity or authorized leave of absence.

(c) If Employee is terminated for cause, disability or death, Employee shall be
entitled to compensation that has accrued up to the date of termination,
disability or death but Employee shall not be entitled to severance or other
payment whatsoever. If at any time Employee fails to perform fully any one or
more of the obligations hereunder, or in the event of breach by Employee of any
representation, warranty, term, obligation or condition of this Agreement,
Employer shall have the right at its sole option, in addition to the rights set
forth in this Agreement an any other right at law or in equity, to
(i) discipline Employee, by suspension from work and/or suspension or reduction
in pay or otherwise and/or (ii) extend the Term for a period equal to that of
the non-performance

(d) (i) Employer may terminate this Agreement and Employee’s employment at any
time during the Term without cause. If Employee is terminated “without cause”
(“Separation of Service”), Employee shall be entitled to severance equal to the
lesser of the Base Salary for six (6) months or the balance of the Term of the
Agreement (“Severance Period”). Employee shall not be entitled to payment of any
severance if Employee becomes employed by Employer or an affiliate of Employer
in any capacity within six (6) months of Employee’s date of Separation from
Service.

(ii) At Employer’s option, such severance payment, net of applicable deductions,
may be made in a lump sum (to the extent such payment does not result in the
imposition of an excise tax under Section 409A of the Code) or over the
Severance Period in accordance with Employer’s standard payroll practices as
they may exist from time to time. In order to be eligible to receive the
severance: (a) Employee must execute and deliver within 21 days following
delivery to Employee, and not subsequently revoke, a full release (the
“Release”) of any and all claims Employee may have against Employer, its
affiliates, and their respective officers, directors, employees, shareholders,
agents and assigns (collectively “Releasees”), arising through the date the
release is executed and a covenant not to sue the Releasees and (b) the Employee
must be and remain in full compliance with the obligations under Section 10, 11,
12 13, 14 and 15 of this Agreement. Employer shall deliver the Release to
Employee within 2 days of Employee’s Separation from Service. Notwithstanding
any other provision of this Agreement to the contrary, in no event shall any
payments due under this Section 8(d) be paid (i) before Employer’s first regular
payroll payment date occurring on or after the 30th day following the date of
Employee’s Separation from Service, or (ii) after the date that is 24 months
after the date of Employee’s Separation from Service.

 

3



--------------------------------------------------------------------------------

(iii) Employee shall be required to mitigate the amount of any severance
payments made pursuant to this Paragraph 8(d), and the amount of such payments
shall be reduced by any compensation earned by Employee from any source for work
performed by Employee for the same periods for which those payments are made to
Employee, including, without limitation, salary, sign-on or annual bonus
compensation, consulting fees, commission payments, and car allowance. Employee
agrees to advise Employer immediately and in writing of any employment for which
Employee is receiving such payments and to provide documentation thereof as
requested by Employer with respect to such employment. During any period in
which Employer remains liable to make severance payments to Employee hereunder,
Employee shall use good faith efforts to obtain employment commencing as soon as
possible after the expiration of any obligation hereunder not to compete.

(e) Any termination of this Agreement, whether by expiration or otherwise as
provided hereunder, shall also constitute termination of employment with
Employer, unless a successor agreement is executed or employment otherwise
continues as provided below. If, by the expiration date of this Agreement, no
successor agreement is executed by Employee and Employer and, at Employer‘s
request, Employee continues to provide Employee’s personal services to Employer,
any such continued employment of Employee by Employer shall be day-to-day,
terminable at the will of either party for any reason. Unless otherwise
expressly agreed to in writing by Employer, compensation and other terms and
conditions of such day-to-day employment shall be governed solely by the terms
of this Agreement, provided however, that Employee shall not be entitled to any
severance payment (pursuant to this Agreement or otherwise) upon termination of
such day-to-day employment hereunder. If Employer does not request Employee to
continue providing Employee’s personal services after expiration of this
Agreement, and Employee has not advised Employer of Employee’s intention to
terminate Employee’s employment with Employer upon expiration of this Agreement,
Employee’s employment shall be deemed terminated by Employer. If Employer does
request Employee to continue providing Employee’s personal services after
expiration of this Agreement, but Employee declines to provide Employee’s
personal services, then Employee’s employment shall be deemed terminated by
Employee.

9. EXCLUSIVE NEGOTIATION.

(a) Notification of Offer From a Third Party: Employee agrees to immediately
notify Employer in writing of all offers of employment received by Employee from
any third party to perform any duties described in Section 3 herein or to
perform any services for a Business as defined in Attachment A during the Term
of this Agreement.

(b) First Negotiation: If Employer desires to continue to utilize Employee’s
services after the expiration of this Agreement, Employer shall so notify
Employee, in writing, no sooner than ninety (90) days prior to the expiration of
the Term. Upon such written notification, for a least the following sixty
(60) days, Employee shall negotiate in good faith exclusively with Employer
concerning continuation of Employee’s services to Employer in the period
following expiration of this Agreement. Nothing contained herein shall relieve
Employee of Employee’s non-compete and/or right-of-first-refusal obligations
under this Section 9 and Section 12.

(c) Right of First Refusal: At any time during the Term and for six (6) months
after the date this Agreement expires or employment is otherwise terminated, and
subject to Section 12 hereof, Employee shall not enter into employment of,
perform services for, enter into any oral or written agreement for services, or
grant or receive future rights of any kind to provide services to or from any
person or entity engaged the Business within the Restricted Territory as defined
in Attachment A unless Employee has first promptly disclosed the terms thereof
to Employer and offered in writing to enter into an employment agreement with
Employer on terms and conditions which are at least as favorable to Employer as
those of any bona fide offer which Employee has received or option or rights

 

4



--------------------------------------------------------------------------------

which Employee intends to grant or accept. Employer shall have twenty (20) days
from receipt of notice from Employee of any such offer within which to notify
Employee of Employer’s election to accept said offer; however, in no event shall
such twenty (20) day period commence prior to the expiration of this Agreement.
Notice to Employer of any such offer must be in writing, set forth all details
of such offer and contain the signature of both the offeror and offeree,
acknowledging the validity of the offeror’s offer and the offeree’s willingness
to accept such offer. Employer shall be deemed to have accepted Employee’s offer
by acceptance of all terms thereof reducible to a determinable amount of money.
If Employer does not accept any offer of which Employee duly notifies Employer,
and Employee does not enter into the employ of or provide services for the third
party on the terms and conditions set forth in said offer, the terms of this
Section shall apply to any subsequent offer to or by Employee.

10. ACKNOWLEDGMENTS. Employee acknowledges that:

 

  (a) The Employer is engaged in the Business as defined in Attachment A;

 

  (b) Employee’s position is a position of trust and responsibility with the
Employer and will provide Employee with access to Confidential Information and
Trade Secrets as defined in Attachment A, and valuable information concerning
employees and customers of the Employer;

 

  (c) the Trade Secrets and Confidential Information, and the relationship
between the Employer and each of its employees and customers, are valuable
assets of the Employer;

 

  (d) The Employer’s competitors would obtain an unfair advantage if Employee:
(i) discloses Confidential Information or Trade Secrets to the Employer’s
competitors; (ii) uses Confidential Information or Trade Secrets on behalf of
any entity that competes with the Employer; or (iii) exploits the relationships
Employee develops on behalf of the Employer during Employee’s employment to
solicit Customers or Employees in violation of this Agreement;

 

  (e) the restrictions contained in Sections 11-14 of this Agreement are
reasonable and necessary to protect the legitimate business interests of the
Employer, and will not impair or infringe upon Employee’s right to work or earn
a living in the event Employee’s employment with the Employer ends.

11. TRADE SECRETS AND CONFIDENTIAL INFORMATION.

 

  (a) Employee agrees that Employee will not:

 

  (i) either during or after Employee’s employment with the Employer, use or
disclose the Trade Secrets or the Confidential Information for any purpose other
than the performance of duties in the Business on behalf of the Employer, except
as authorized in writing by the Employer;

 

  (ii) during Employee’s employment with the Employer, use or disclose: (a) any
confidential information or trade secrets of any third party; or (b) any works
of authorship developed in whole or in part by Employee for any other party,
unless authorized in writing by the third party; or

 

  (iii)

upon the conclusion of Employee’s employment with the Employer, for any reason,
retain Trade Secrets or Confidential Information, including any copies existing
in any form (including electronic form) that are in Employee’s possession or
control. This includes customer information on any social media account that
Employee utilizes on behalf of the

 

5



--------------------------------------------------------------------------------

  Employer. Employee agrees to: (1) maintain the privacy settings on any social
media account such that competitors cannot access customer information on said
accounts; and (2) delete (within three days of the close of Employee’s
employment with the Employer) all customer information that Employee adds to any
social media accounts during the course of Employee’s employment with the
Employer.

 

  (b) The obligations under this Section 11 shall remain in effect as long as
the information constitutes a Trade Secret or Confidential Information under the
definitions set forth in this Agreement and/or applicable law.

 

  (c) The confidentiality, property, and proprietary rights protections
available in this Agreement are in addition to, and not exclusive of, any and
all other rights to which the Employer is entitled under federal and state law,
including, but not limited to, rights provided under copyright laws, trade
secret and confidential information laws, and laws concerning fiduciary duties.

12. NON-COMPETITION. During the Restricted Period, Employee will not, except as
authorized by the Employer, perform Competitive Tasks in the Restricted
Territory. This provision shall be limited to performing such tasks on behalf of
any entity engaged in the Business or otherwise in competition with the
Employer.

13. NON-SOLICITATION OF CUSTOMERS. During the Restricted Period, Employee will
not directly or indirectly solicit any Customer of the Employer as defined in
Attachment A for the purpose of selling or providing any products or services
competitive with those offered by the Employer. Nothing in this Section shall be
construed to prohibit Employee from soliciting: (a) a Customer that has
terminated its business relationship with the Employer (for reasons other than
being solicited or encouraged by Employee to do so), or (b) a product line or
service line competitive with one that the Employer no longer offers.

14. NON-RECRUITMENT OF EMPLOYEES. During the Restricted Period, Employee will
not, directly or indirectly, solicit, recruit or induce any employee to
terminate his or her employment relationship with the Employer in order to work
for any other person or entity engaged in the Business.

15. NON-DISPARAGEMENT. During the Restricted Period, Employee shall not, in any
communications with the press or other media, to the public or to any customer,
client or supplier of Employer or its affiliates, criticize, ridicule or make
any statement which disparages or is derogatory of Employer, Stations, their
affiliates or any of their respective directors, officers or employees.

16. WORK PRODUCT. Employee’s employment duties may include inventing in areas
directly or indirectly related to the Business of the Employer or to a line of
business that the Employer may reasonably be interested in pursuing. All Work
Product as defined in Attachment A shall constitute work made for hire. If:
(a) any of the Work Product may not be considered work made for hire; or
(b) ownership of all right, title, and interest in and to the Work Product will
not vest exclusively in the Employer, then, without further consideration,
Employee assigns all presently-existing Work Product to the Employer, and agrees
to assign, and automatically assign, all future Work Product to the Employer.

The Employer will have the right to obtain and hold in its own name copyrights,
patents, design registrations and continuations thereof, proprietary database
rights, trademarks, rights of publicity, and any other protection available in
the Work Product. At the Employer’s request, Employee agrees to perform, during
or after Employee’s employment with the Employer, any acts to transfer, perfect
and defend the Employer’s ownership of the Work Product, including, but not
limited to: (a) executing all documents (including a formal assignment to the
Employer) for filing an application or registration for protection of the Work
Product (an “Application”); (b) explaining the nature of the Work Product to
persons designated by the Employer; (c) reviewing Applications and other related
papers; or (d) providing any other assistance reasonably required for the
orderly prosecution of Applications.

 

6



--------------------------------------------------------------------------------

Employee agrees to provide the Employer with a written description of any Work
Product in which Employee is involved (solely or jointly with others) and the
circumstances surrounding the creation of such Work Product.

17. RETURN OF EMPLOYER PROPERTY/MATERIALS. Upon the termination of Employee’s
employment for any reason or upon the Employer’s request at any time, Employee
shall immediately provide to the Employer all of the Employer’s property,
including, but not limited to, any mobile/smart phone, personal digital
assistant (PDA), keys, passcards, credit cards, confidential or proprietary
lists (including, but not limited to, customer or vendor lists existing in any
format), rolodexes, tapes, laptop computer, software, computer files, external
data device, marketing and sales materials, information relating to work done
for the Employer or that Employee obtained as a result of working for the
Employer (including such information residing on Employee’s personal computer,
e-mail account, social media account, Cloud account, external data device, or
mobile/smart phone) and any other property, record, document, or piece of
equipment belonging to the Employer. Employee will not retain any copies of the
Employer’s property, including any copies existing in electronic form, that are
in Employee’s possession, custody, or control. The obligations contained in this
Section shall also apply to any property that belongs to a third party,
including, but not limited to: (a) any entity that is affiliated or related to
the Employer; or (b) the Employer’s customers, licensors, or suppliers. If
Employee has any questions regarding Employee’s obligations to return and not to
retain Employer property, then Employee is obligated to contact Employee’s
direct supervisor (as of the end of Employee’s employment) to obtain guidance.

18. POST-EMPLOYMENT DISCLOSURE. During the Restricted Period, Employee shall
provide a copy of Sections 11-18 and Attachment A of this Agreement to persons
and/or entities for whom Employee works or consults as an owner, partner, joint
venturer, employee or independent contractor. If, during the Restricted Period,
Employee agrees to work or consult for another person or entity as an owner,
partner, joint venturer, employee or independent contractor, then Employee shall
provide the Employer on or before Employee’s first day of work or consultation
with such person’s or entity’s name, the nature of such person’s or entity’s
business, Employee’s job title, and a general description of the services
Employee will provide.

19. COOPERATION. Employee agrees to cooperate, to the extent and in the manner
requested by the Employer and at the Employer’s expense, in the prosecution or
defense of any claims, litigation (other than litigation between Employee and
the Employer regardless of who initiated said litigation) or other proceeding
involving any Employer property.

20. GENERAL PROVISIONS.

(a) SEVERABILITY: The provisions of this Agreement are severable. If any
provision is determined to be invalid, illegal, or unenforceable, in whole or in
part, then such provision shall be modified so as to be enforceable to the
maximum extent permitted by law. If such provision cannot be modified to be
enforceable, then the unenforceable element of the provision (or, failing that,
the entire provision) shall be severed from this Agreement. The remaining
provisions and any partially enforceable provisions shall remain in full force
and effect.

(b) ATTORNEYS’ FEES. In the event of litigation relating to this Agreement, the
prevailing party shall be entitled to recover its attorneys’ fees and costs of
litigation in addition to all other remedies available at law or in equity.

 

 

7



--------------------------------------------------------------------------------

(c) ASSIGNABILITY. This Agreement shall not be assignable by Employee. This
Agreement shall be assignable by Employer to any person or entity who succeeds
to ownership of the Employer or to any licensees of the Employer.

(d) WAIVER. All remedies, rights, undertakings, obligations and agreements
contained in this Agreement shall be cumulative, and none of them shall be in
limitation of any other remedy, right, undertaking, obligation or agreement of
either party. All remedies provided in this Agreement shall be deemed cumulative
and the exercise of one shall not preclude the exercise of any other remedy for
the same event or any other event; nor shall the specification of remedies
herein exclude any rights or remedies at law or in equity. The delay or failure
of either party to assert or exercise any right, remedy or privilege hereunder,
with actual or constructive notice or knowledge of the breach of any
representation, warranty or provisions herein, shall not constitute a waiver of
any such right, remedy, privilege or breach. No waiver shall be effective unless
such waiver is in writing, and then it shall be applicable only in the specific
instance for which such waiver was given. A waiver by either party of any term
or condition of this Agreement in any instance shall not be deemed or construed
as a waiver of such term or condition for the future, or of any subsequent
breach thereof.

(e) NOTICE. Any notice, election or other communication required or permitted to
be given to a party pursuant to this Agreement shall be in writing and shall be
determined to have been duly given when delivered personally, by overnight
courier service or by United States Certified or Registered Mail, return receipt
requested, postage prepaid as follows:

 

As to EMPLOYEE:   

Marie Tedesco

9253 Estero River Circle

Estero, FL 33928

As to EMPLOYER:   

Caroline Beasley

Chief Executive Officer

Beasley Mezzanine Holdings, LLC

3033 Riviera Drive, Suite 200

Naples, FL 34103

Either party may change his or its address for the purposes of this Section by
written notice given in the manner herein provided.

(f) ENTIRE AGREEMENT. This Agreement, including Attachments A and B, which are
incorporated by reference, constitutes the entire agreement between the Parties
concerning the subject matter of this Agreement. This Agreement supersedes any
prior communications, agreements or understandings, whether oral or written,
between the Parties relating to the subject matter of this Agreement.

(g) AMENDMENTS. Employee understands that, at any time during Employee’s
employment, the Employer may request that Employee sign an amendment to this
Agreement that would modify the Agreement based on changes to Employee’s duties,
changes in the area for which Employee has responsibility, changes in the
Employer’s Business, or changes in the law regarding restrictive covenants. This
Agreement may not otherwise be amended or modified except in writing signed by
both Parties.

(h) APPLICABLE LAW AND VENUE. This Agreement shall be governed by and construed
in accordance with the laws of the State of Florida, without reference to its
choice of law rules. Employee agrees that any claim arising out of or relating
to this Agreement shall be brought exclusively in the state or federal courts of
competent jurisdiction for Collier County, Florida. Employee consents to the
personal jurisdiction of such courts and thereby waives: (a) any objection to
jurisdiction or venue; or (b) any defense claiming lack of jurisdiction or
improper venue, in any action brought in such courts. Employee further
acknowledges that Employee is executing this Agreement in the State of Florida.

 

8



--------------------------------------------------------------------------------

(i) REMEDIES. The Employee recognizes that the services to be rendered by
Employee hereunder are of a special, unique, and unusual character involving
special talent and providing peculiar value, the loss of which cannot be
adequately compensated for in damages. In the event of a breach of this
Agreement by Employee, in addition to other remedies it may have, the Employer
shall be entitled to seek equitable relief by way of injunction or any other
legal or equitable remedies. Resort by Employer to injunctive or other relief,
however, shall not be considered a waiver of any other rights Employer may have
against Employee for damages, lost revenue, lost profit, lost earnings or
otherwise. Employee agrees that Employer shall not be required to file any bond
in connection with any such request for injunctive or other equitable relief.
The remedies provided in this Agreement shall be deemed cumulative and the
exercise of one shall not preclude the exercise of any other remedy for the same
event or any other event; nor shall the specification of remedies herein exclude
any right or remedies at law or in equity.

(j) CONSTRUCTION. Each party has had an opportunity to negotiate fully the terms
of this Agreement and to consult with counsel with respect thereto. Accordingly,
any rule of construction seeking to resolve any ambiguities against the drafting
party shall not be applicable in the interpretation of this Agreement.

(k) EXTENSION OF TIME. If Employee violates any covenant contained in this
Agreement, the duration of any covenant so violated automatically shall be
extended for a period equal to the period during which Employee shall have been
in violation of such covenant.

(l) FORCE MAJEURE. If the regular operations of Employer are suspended because
of an act of God; act of war or terrorist action; inevitable accident; fire;
lockout, strike or other labor dispute; riot or civil commotion; act of public
enemy; enactment, rule, order or act of government or governmental
instrumentality (whether federal, state, local or foreign); failure of technical
facilities; failure or delay of transportation facilities or other cause of
similar or different nature beyond the control of Employer, Employer may suspend
the performance of services by Employee and the payment of compensation
hereunder during the continuation of such suspension of operations. If any such
suspension of operations shall continue for a period of six (6) consecutive
weeks, Employer may, by written notice, terminate this Agreement with no further
liability hereunder. No such suspension of Employer’s operations or Employee’s
services shall operate to extend the Term.

(m) CONFIDENTIALITY. The terms and conditions of this Agreement shall not be
disclosed by Employee to any other person or entity without the prior written
consent of Employer; provided, however, the Employee may provide copies of and
discuss the terms of this Agreement with Employee’s legal advisor.

(n) COMPUTER AUTHORIZATION. Employee agrees that Employee is not authorized to
use Employer’s computer system or any of Employer’s IT hardware or software for
any purpose other than the performance of Employee’s job duties or incidental,
limited personal use that does not affect Employer or its Business in any way.
This includes: (a) transferring information relating to Employer’s Business from
Employer’s system, hardware, or software to an external device or account other
than as necessary in the performance of Employee’s job duties; (b) deleting
information relating to Employer’s Business from Employer’s system, hardware, or
software other than as necessary in the performance of Employee’s job duties; or
(c) altering information relating to Employer’s Business found on Employer’s
system, hardware, or software in an unauthorized manner.

(o) INDEPENDENT ENFORCEMENT. Each of the covenants set forth in Sections 11-14
of this Agreement shall be construed as covenants independent of: (a) any
agreements other than this Agreement; or (b) any other covenants in this
Agreement, and the existence of any claim or cause of action by Employee against
the Employer, whether predicated on this Agreement or otherwise, regardless of
who was at fault and regardless of any claims that either Employee or the
Employer may

 

9



--------------------------------------------------------------------------------

have against the other, shall not constitute a defense to the enforcement by the
Employer of the covenants set forth in Sections 11-14 of this Agreement. The
Employer shall not be barred from enforcing the restrictive covenants set forth
in Sections 11-14 of this Agreement by reason of any breach of: (a) any other
part of this Agreement; or (b) any other agreement with Employee.

(p) COUNTERPARTS. This Agreement may be executed in any number of counterparts
and signed copies may be exchanged by facsimile or e-mail, in which case each
copy shall be deemed to be an original and all of which when taken together
shall constitute one Agreement.

(q) SURVIVAL. Sections 10, 11, 12, 13, 14, 15, 16, 17, 18, 19 and 20 and
Attachment A of this Agreement shall survive termination of this Agreement.

21. SECTION 409A.

(a) IRS CODE SECTION 409A: To the extent applicable, it is intended that the
compensation and benefits arrangements under this Agreement be in full
compliance with Section 409A of the Internal Revenue Code of 1986, as amended
(“Code Section 409A”). This Agreement shall be construed in a manner to give
effect to such intention. In no event whatsoever (including, but not limited to
as a result of this Paragraph or otherwise) shall Employer or any of its
affiliates be liable for any tax, interest or penalties that may be imposed on
Employee by Code Section 409A. Neither Employer nor any of its affiliates shall
have any obligation to indemnify or otherwise hold Employee harmless from any or
all such taxes, interest or penalties or liability for any damages related
thereto. Employee acknowledges that he or she has been advised to obtain
independent legal, tax or other counsel in connection with Code Section 409A.

(b) IN-KIND BENEFITS AND REIMBURSEMENTS. The parties agree that, consistent with
the provisions of Code Section 409A, the following in-kind benefit and
reimbursement rules shall also apply: (i) the amount of in-kind benefits or
reimbursements paid under this Agreement during a calendar year will not affect
the in-kind benefits or reimbursements in any other calendar year,
(ii) Employee’s right to in-kind benefits or reimbursements hereunder is not
subject to liquidation or exchange for another benefit and (iii) reimbursement
requests must be timely submitted by the Employee and, if timely submitted,
reimbursement payments shall be promptly made to the Employee following such
submission, but in no event later than December 31st of the calendar year
following the calendar year in which the expense was incurred.

(c) 409A SEPARATION FROM SERVICE. Notwithstanding anything in this Agreement to
the contrary, any compensation or benefits payable under this Agreement upon
Employee’s termination of employment shall be payable only upon Employee’s
“separation from service” with the Employer within the meaning of Code
Section 409A (a “409A Separation from Service”) and, except as provided below,
any such compensation or benefits shall not be paid, or, in the case of
installments, shall not commence payment, until the thirtieth (30th) day
following Employee’s 409A Separation from Service. Any installment payments that
would have been made to Employee during the thirty (30) day period immediately
following Employee’s 409A Separation from Service but for the preceding sentence
shall be paid to Employee on the thirtieth (30th) day following Employee’s 409A
Separation from Service and the remaining payments shall be made as provided in
this Agreement.

(d) SPECIFIED EMPLOYEE. Notwithstanding anything to the contrary in this
Agreement, if at the time of the Employee’s 409A Separation from Service with
the Employer, the Employee is a “specified employee” as defined in Code
Section 409A, as determined by the Employer in accordance with Code
Section 409A, and the deferral of the commencement of any payments or benefits
otherwise payable hereunder as a result of such 409A Separation from Service is
necessary in order to prevent any accelerated or additional tax under Code
Section 409A, then the Employer will

 

10



--------------------------------------------------------------------------------

defer the commencement of the payment of any such payments or benefits hereunder
(without any reduction in the payments or benefits ultimately paid or provided
to the Employee) until the date that is at least six (6) months following the
Employee’s 409A Separation from Service with the Employer (or the earliest date
permitted under Code Section 409A), whereupon the Employer will pay the Employee
a lump-sum amount equal to the cumulative amounts that would have otherwise been
previously paid to the Employee under this Agreement during the period in which
such payments or benefits were deferred. Thereafter, payments will resume in
accordance with this Agreement. For purposes of Code Section 409A, the
Employee’s right to receive any installment payments under this Agreement,
including each payment made after a 409A Separation from Service, will be
considered as a right to receive a series of separate payments.

BALANCE OF PAGE INTENTIONALLY BLANK

 

11



--------------------------------------------------------------------------------

22. AFFIRMATION. Employee acknowledges that Employee has carefully read this
Agreement, Employee knows and understands its terms and conditions, and Employee
has had the opportunity to ask the Employer any questions Employee may have had
prior to signing this Agreement. Employee also acknowledges that Employee has
had the opportunity to consult an attorney of Employee’s choice (at Employee’s
expense) to review this Agreement before signing it.

This Agreement will not be considered to be binding, nor will any modifications
become effective until signed by Marie Tedesco and Caroline Beasley.

 

    Beasley Mezzanine Holdings, LLC /s/ Marie Tedesco     By:   /s/ Caroline
Beasley Marie Tedesco       Caroline Beasley, Chief Executive Officer

 

12



--------------------------------------------------------------------------------

ATTACHMENT A

DEFINITIONS

 

A. “Business” means (i) the buying and selling of advertising on media
platforms, (ii) radio broadcasting, (iii) internet streaming, (iv) website
management and content creation and (v) content creation for distribution
platforms, including but not limited to social networking sites and mobile
phones.

 

B. “Competitive Tasks” means: (i) the same or similar tasks that Employee
performed on behalf of the Employer during Employee’s last twelve (12) months of
employment or (ii) any job duty that would require the use or disclosure of
Confidential Information.

 

C. “Confidential Information” means:

 

  (1) information of the Employer, to the extent not considered a Trade Secret
under applicable law, that: (i) relates to the business of the Employer;
(ii) possesses an element of value to the Employer; (iii) is not generally known
to the Employer’s competitors; and (iv) would damage the Employer if disclosed;
or

 

  (2) information of any third party provided to the Employer that the Employer
is obligated to treat as confidential (such third party to be referred to as the
“Third Party”), including, but not limited to, information provided to the
Employer by its licensors, suppliers, or Customers.

Subject to the foregoing general definition, Confidential Information includes,
but is not limited to: (i) information regarding the Employer’s techniques used
in the Business; (ii) business plans; (iii) pricing information, such as price
lists; (iv) advertising or marketing plans; (v) information regarding
independent contractors, employees, licensors, suppliers, customers, or any
Third Party, including, but not limited to, customer lists compiled by the
Employer, and customer information compiled by the Employer; and
(vi) information concerning the Employer’s financial structure or condition, the
Employer’s prospects or plans, its marketing and sales programs, the Employer’s
research and development information, the Employer’s contemplated or actual
mergers and acquisitions, stock splits and divestitures, and its methods and
procedures of operation.

Confidential Information shall not include any information that: (i) is or
becomes generally available to the public other than as a result of an
unauthorized disclosure; (ii) has been independently developed and disclosed by
others without violating this Agreement or the legal rights of any party; or
(iii) otherwise enters the public domain through lawful means.

 

D. “Customer” means any person or entity to whom the Employer has sold its
products or services or directly solicited to sell its products or services in
the last twelve (12) months of Employee’s employment with the Employer and:

 

  (1) With whom Employee dealt on behalf of the Employer in the last twelve
(12) months of Employee’s employment with the Employer;

 

  (2) Whose dealings with the Employer were coordinated or supervised by
Employee in the last twelve (12) months of Employee’s employment with the
Employer;

 

  (3) About whom Employee obtained Trade Secrets or Confidential Information in
the ordinary course of business in the last twelve (12) months of Employee’s
employment with the Employer and as a result of Employee’s work performed on
behalf of the Employer; or

 

13



--------------------------------------------------------------------------------

  (4) Who purchased products or services from the Employer, the sale or
provision of which directly results or resulted in compensation, commissions, or
earnings for Employee in the last twelve (12) months of Employee’s employment
with the Employer.

 

E. “Employee” means any person who: (i) was employed by the Employer at the time
Employee’s employment with the Employer ended; and (ii) remains employed by the
Employer during the Restricted Period.

 

F. “Restricted Period” means the time period during Employee’s employment with
the Employer, and for eighteen (18) months after Employee’s employment with the
Employer ends, except for the Non-Competition restriction in Section 12, which
shall cover the time period during Employee’s employment with the Employer, and
for six (6) months after Employee’s employment with the Employer ends.

 

G. “Restricted Territory” means the market, as defined by Nielsen, where any of
the Employer’s Stations is located at which Employee provided services or about
whose operations Employee’s learned Confidential Information in the last twelve
(12) months of Employee’s employment with the Employer.

 

H. “Stations” means radio stations owned or operated by Employer or its
affiliates during Restricted Period.

 

I. “Trade Secrets” means the Employer’s trade secrets as defined by applicable
statutory or common law.

 

J. “Work Product” means any subject matter protected under patent, copyright,
proprietary database, trademark, trade secret, rights of publicity, confidential
information, or other property rights, including all worldwide rights therein,
that was conceived, created or developed in whole or in part by Employee while
employed by the Employer and that either: (1) was created within the scope of
Employee’s employment; (2) was based on, resulted from, or was suggested by any
work performed within the scope of Employee’s employment and is directly or
indirectly related to the business of the Employer or a line of business that
the Employer may reasonably be interested in pursuing; (3) has been paid for by
the Employer; or (4) was created or improved in whole or in part by using the
Employer’s time, resources, data, facilities, or equipment. This Agreement does
not apply to an invention for which no equipment, supplies, facility, or trade
secret information of Employer was used and which invention was developed
entirely on Employee’s own time, so long as the invention does not (i) relate
directly to the business of the Employer, (ii) relate to the Employer’s actual
or demonstrably anticipated research or development, or (iii) result from any
work performed by Employee for Employer.

 

14



--------------------------------------------------------------------------------

ATTACHMENT B

BASE SALARY: $300,000.00.

Bonus. Employee shall be eligible to receive an annual bonus of $120,000 for
each calendar year during the Term to be determined by the Compensation
Committee of the Board to be based on criteria as set forth in the Performance
Incentive Plan dated January 1, 2012, or any successor Performance Incentive
Plan approved by the Compensation Committee, such Annual Bonus to be established
by the Compensation Committee in its sole discretion. The annual bonus shall be
paid in no event later than March 15th of the calendar year following the
calendar year in which such bonus is earned.

Restricted Stock Grants. As soon as reasonably practicable following the date
hereof, subject to the approval of the Compensation Committee, Employee shall be
granted 45,000 shares of Restricted Stock pursuant to the Beasley Broadcast
Group Inc. 2007 Equity Incentive Award Plan (“Restricted Stock Units”). Provided
that the Employee remains continuously employed by Employer from the date of
grant through the applicable vesting date, one third of the Restricted Stock
Units shall vest on the first anniversary of the Commencement Date, one third of
the Restricted Stock Units shall vest on the second anniversary of the
Commencement Date and one third of the Restricted Stock Units shall vest on the
third anniversary of the Commencement Date. The Restricted Stock Units shall be
governed by the terms of a restricted stock agreement that is approved by the
Compensation Committee

 

15